Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ravi US 20190147668.

Regarding claims 1, Ravi teaches a roadside radio device comprising:
a first radio unit configured to receive a radio data
packet from an in-vehicle radio device ([0021], After purchasing the vehicle 102, a user may enroll in a vehicle service that provides communications with service providers such as the raoadside assistance providers, communications providers, entertainment providers, etc); and
a first application unit configured to receive application

wherein the radio data packet includes vehicle
identification information (VIN) given by a second radio unit of the in-vehicle radio device, and communication type information
given by a second application unit of the in-vehicle radio device ([0024], For example, the manufacturing system 140 may receive both the VIN and the hardware identifier from one of the vehicle system or the mobile device 130),
wherein the vehicle identification information comprises
information indicating a vehicle in which the in-vehicle radio
device is mounted (implied by the VIN which comprises a manufacturer identifier and vehicle descriptor section),
wherein the communication type information comprises
information indicating a vehicle to which the application data
relates ([0023], Examples of the unique hardware identifier may include an international mobile equipment identity (IMEI) or an international mobile subscriber identity (IMSI) associated with a vehicle communication device of the vehicle 102. An example of 
wherein the vehicle identification information and the
communication type information are indicated using vehicle class
information identifying a type of vehicles (implied: VIN comprises a vehicle descriptor section and IMEI or IMSI refer to a vehicle type with a telematics control unit),
wherein the first radio unit comprises a first Secure
Application Module (SAM) configured to include the vehicle
identification information in the application data to output the
application data to the first application unit,
wherein the first application unit comprises a vehicle
class information comparison unit configured to compare the
vehicle identification information with the communication type
information ([0025], Once both the VIN and the unique hardware identifier are received, at 200 the manufacturer system 140 may verify the received VIN and the received hardware identifier. For example, the manufacturer system 140 may compare the received VIN and hardware identifier with a database of information stored during manufacturing of vehicles),
wherein, when the vehicle class information comparison
unit determines that the vehicle identification information and
the communication type information matches, the first
application unit is configured to process the application data

wherein, when the vehicle class information comparison
unit determines that the vehicle identification information and
the communication type information do not match, the first
apelication unit is configured to treat, as invalid data, the
application data received from the first radio unit ([0026], In some examples, the manufacturer system 140 may transmit an error message to one or more of the vehicle system 110 or the mobile device 130 if the VIN and/or the hardware identifier fails verification).

Allowable Subject Matter
Claims 2-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476